DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of the filing of this application as a continuation-in-part of PCT/US2017/045340 which claims priority to provisional application number 62/374,414, filed on 8/12/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/2019 and 7/30/2019 have been considered by the examiner.
Drawings
The drawings submitted on 2/11/2019 are acceptable.
Claim Status
	Per the preliminary amendment of 5/06/2019, claims 38, 10-18, 20-28, 30-56, 58-73, 75-88, 90-146, 148-161, 167-174 and 179-180 are cancelled, and claims 1-2, 4-7, 9, 19, 29, 57, 74, 89, 147, 162-166, 175-178 and 181 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 29, 57 and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0229863 A1 to Hillmyer et al.
Regarding claim 1, Hillmyer discloses homo- and co-polymers of acylated and acrylated isosorbide, e.g.,

    PNG
    media_image1.png
    121
    268
    media_image1.png
    Greyscale
.
Examples of homopolymers are on page 10 and examples of copolymers are on pages 12+. The homopolymers may have 2-100,000,000 or 40-400 repeating units [0104]. The polymers are prepared by RAFT polymerization (see examples). They are thermoplastic with high Tg’s [0003]. The term “copolymer” as used in paragraph [0007] and claim 5 is not limited to any type of copolymers and it therefore includes random copolymers and block copolymers. The examples of comonomers are alkyl (meth)acrylates [0115]. .

Claims 29 and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,628,911 B2 to Bae et al.
	Bae discloses a photoresist composition comprising a copolymer such as (col. 9):
    PNG
    media_image2.png
    265
    338
    media_image2.png
    Greyscale
, wherein the acetalized and methacrylated glycerol reads on the polyol monomeric units. The polymer has a Mw of 5,000-100,000 (col. 11). Claims 29 and 74 are therefore anticipated.

Claims 1-2, 5-7, 19 and 181 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., Proc. SPIE 3678, Advances in Resist Technology and Processing XVI, (11 June 1999), pages 625-632.
Kim discloses the following homopolymer:

    PNG
    media_image3.png
    325
    203
    media_image3.png
    Greyscale
, which is a species of the homopolymer of claim 1. It has a Mn of 9,000-14,000 (p. 628) and anticipates claim 2. The polymer is inherently thermoplastic .

Claims 1-2, 4, 6, 9 and 181 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH06027747A to Kato (See attached computer-generated English-language translation).
Kato discloses [0133] a homopolymer of 2,3-diacetoxypropylmethacrylate having a Mn of 3,300. Claims 1-2 are therefore anticipated. The polymer is inherently thermosetting because the same polymer is shown in the instant application to be so. Thus, claim 4 is anticipated. So are claims 6, 9 and 181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-7, 9, 19, 29, 57, 74, 89, 147, 162-166, 175-177 and 181 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/179553 A2 to Cochran et al. in view of WO 2012/057748 A1 to Sullivan et al.
Regarding the pending claims, Cochran discloses thermoplastic polymers of acrylated polyol, including statistical copolymers and block copolymers, wherein the acrylated polyol has an average degree of acrylation of 1 or more and less than the number of the hydroxyl groups of the polyol. Various formulations comprising the polymers are also disclosed (see abstract). The polyols include glycerol, sorbitol and dextrose [0025]. Because of the hydroxyl groups on the polyols, the preparation of the acrylated polyols often results in a mixture of monoacrylated, diacrylated and, to some extent, triacrylated monomers. Further, the process may result in some oligomers. Thus, the thermoplastic polymers are copolymers [0064]. The polymers are prepared by controlled polymerization techniques such as ATRP and RAFT (pp. 6-7). Cochran fails to teach homo- and copolymers of acrylated polyols wherein at least some of the non-acrylated hydroxyl groups, per polyol molecule, are acylated or acetalized. However, Cochran does teach that the polymers are partially or fully water-soluble and partially or fully biodegradable [0016], that they include linear polymers [0067], and that some of the non-acrylated hydroxyl groups can be converted into alkoxy groups “which can be derived from esterification of the un-acrylated hydroxyl groups” [0083]. Further, the RAFT polymerization is done in a solvent which “is selected based on the requirements of acrylated polyol solubility” [0119] and the polymers “can be further reacted with an 
The features of claims 2, 5-7, 29, 57, 74, 89, 147, 162-166, and 157-177 are disclosed by Cochran (see examples and the claims). The features of claims 9, 19 and 181 are taught by both Cochran and Sullivan as explained. 
Allowable Subject Matter
Claim 178 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kato (above) discloses the homopolymer of claim 4 but fails to teach a packaging composition comprising said polymer. Cochran is limited to thermoplastic polymers. Sullivan (above) discloses numerous applications and does mention thermosetting polymers. However, these polymers are crosslinked copolymers. 
Other Prior Art of Record
US 3,657,117 to Pfitzner discloses gels made of, for instance, a crosslinked copolymer of 2,3-diacetoxypropyl methacrylate (which is inherently thermosetting, according to the instant application) and a di(meth)acrylate. The polymer is therefore not a thermosetting homopolymer. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762